Plaintiff’s motion sought an examination before trial of defendant city by its employee Patrolman Cassese, as an adverse party, or in the alternative, the examination of Cassese as a witness. The motion was made after plaintiff had filed his statement of readiness and following the publication on November 18, 1960 in the New York Post newspaper, of an advertisement, subscribed by said Patrolman Cassese as President of the Patrolmen’s Benevolent Association of the City of New York, to the effect that certain persons had information as to the existence of a “ quota system ” for the issuance of traffic summonses by the city police officers. There is no showing in the record that Cassese has or had knowledge of a quota system; the said advertisement stated merely that five former police captains have such information. Nor do the dissension and bitter feeling which existed between Cassese’s P.B.A. and former Police Commissioner Kennedy constitute “ unusual and unanticipated conditions ” within the meaning of paragraph (e) of subdivision (9) of the Statement of Readiness Rule, so as to authorize Patrolman Cassese to be examined before trial as a witness. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.